ORDER
PER CURIAM.
S.S. (Father) appeals from the judgment in which the family court took jurisdiction of his juvenile daughter, M.S. (Daughter), and placed legal custody with the Division of Family Services (DFS) and physical custody with C.S. (Mother). We have reviewed the record on appeal and the briefs of the parties and we find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. In the Interest of L.J.M.S., 844 S.W.2d 86, 91 (Mo.App. E.D.1992). A published opinion would have no precedential value and we affirm by written order. Rule 84.16(b)(1). We have pro*887vided a memorandum opinion for the use of the parties only. Judgment affirmed.